Exhibit 10.41

FOURTH AMENDMENT TO BUILD TO SUIT LEASE

This FOURTH AMENDMENT TO BUILD TO SUIT LEASE (this “Amendment”) is made as of
March 1, 2016, by and between Britannia Pointe Grand Limited Partnership, a
Delaware limited partnership or its assigns (“Landlord”) and Cytokinetics, Inc.,
a Delaware corporation (“Tenant”), under the following circumstances:

Landlord and Tenant, as successor in interest to MetaXen, LLC the original
tenant under the Lease (as defined below) and to Exelixis, Inc. as successor in
interest to MetaXen, LLC., are parties to that certain Build to Suit Lease dated
as of May 27, 1997, as amended by First Amendment to Lease dated as of April 13,
1998, as further amended by Second Amendment to Lease dated as of July 11, 1999,
and as further amended by Third Amendment to Lease dated as of December 10, 2010
(collectively, the “Lease”) whereby Landlord leases to Tenant approximately
81,587 rentable square feet, consisting of the entire building (50,195 rentable
square feet) located at 280 East Grand Avenue, South San Francisco, California
(the “280 Building”) and 31,392 rentable square feet in the building located at
256 East Grand Avenue, South San Francisco, California (the “256 Building”)
(collectively, the “Premises”); and

Landlord and Tenant are executing this Amendment in order to modify certain
terms of the Lease. NOW THEREFORE, in consideration of the promises and the
agreements and covenants contained herein, Landlord and Tenant agree that the
Lease is amended and modified as follows:

 

A. Amendments

1. Landlord, through its project manager, Project Management Advisors, Inc.
(“PMA”), shall either replace or retrofit (to be determined in Landlord’s sole
and absolute discretion) two (2) boilers located in the 280 Building (the
“Boiler Project”). All costs associated with the Boiler Project, including any
fees charged by PMA for its services therein, shall be amortized by Landlord
over a fifteen (15) year period and included as part of Operating Expenses for
the Premises. An estimated budget and amortization schedule (the “Estimated
Costs”) is attached hereto as Exhibit A. Landlord and Tenant acknowledge that
the actual costs of the Boiler Project may differ from that reflected in the
Estimated Costs and that the amortization schedule will be adjusted to reflect
actual documented costs; provided, however, that Landlord will not approve any
change orders increasing the estimated budget by more than five percent
(5%) without obtaining Tenant’s prior written approval.

2. In the event Tenant (a) does not renew the Lease at expiration, (b) relocates
to a property not owned by Landlord or one of its affiliates upon the expiration
of this Lease, or (c) this Lease is terminated for any other reason prior to
expiration, then Tenant shall be obligated to pay all unamortized costs
associated with the Boiler Project to Landlord at expiration or earlier
termination of this Lease.

 

B. Miscellaneous

1. Except as amended by this Amendment, the Lease is not otherwise amended, and
the Lease remains in full force and effect, as amended hereby. In the event of a
conflict between the terms of this Amendment and the terms of the Lease, the
terms of this Amendment shall control. Capitalized terms used in this Amendment
but not defined herein shall have the meaning set forth in the Lease.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.

 

LANDLORD: BRITANNIA POINTE GRAND LIMITED PARTNERSHIP, a Delaware limited
partnership By HCP-Pointe Grand, Incorporated, its general partner By:   /s/
Jonathan M. Bergschneider Name:   Jonathan M. Bergschneider Title:   Executive
Vice President

 

TENANT: CYTOKINETICS, INC., a Delaware corporation By:   /s/ Sharon A. Barbari
Name:   Sharon A. Barbari Title:   EVP, Finance & CFO



--------------------------------------------------------------------------------

Exhibit A

Estimated Costs

Cytokinetics Boiler replacement Project

cost amortization Estimated - 2/22/16

 

Estimated Project Cost    202, 156.00 Interest Rate    7.00% Amortization period
   15.0 years Amort. Start date    6/1/16

 

     Month      Payment      Interest      Principal      Balance  

1

     Jun-16       $ 1,817.04       $ 1,179.24       $ 637.80         201,518.20
  

2

     Jul-16       $ 1,817.04       $ 1,175.52       $ 641.52         200,876.68
  

3

     Aug-16       $ 1,817.04       $ 1,171.78       $ 645.26         200,231.42
  

4

     Sep-16       $ 1,817.04       $ 1,168.02       $ 649.02         199,582.40
  

5

     Oct-16       $ 1,817.04       $ 1,164.23       $ 652.81         198,929.59
  

6

     Nov-16       $ 1,817.04       $ 1,160.42       $ 656.62         198,272.97
  

7

     Dec-16       $ 1,817.04       $ 1,156.59       $ 660.45         197,612.52
  

8

     Jan-17       $ 1,817.04       $ 1,152.74       $ 664.30         196,948.22
  

9

     Feb-17       $ 1,817.04       $ 1,148.86       $ 668.18         196,280.04
  

10

     Mar-17       $ 1,817.04       $ 1,144.97       $ 672.07         195,607.97
  

11

     Apr-17       $ 1,817.04       $ 1,141.05       $ 675.99         194,931.98
  

12

     May-17       $ 1,817.04       $ 1,137.10       $ 679.94         194,252.04
  

13

     Jun-17       $ 1,817.04       $ 1,133.14       $ 683.90         193,568.14
  

14

     Jul-17       $ 1,817.04       $ 1,129.15       $ 687.89         192,880.25
  

15

     Aug-17       $ 1,817.04       $ 1,125.13       $ 691.91         192,188.34
  

16

     Sep-17       $ 1,817.04       $ 1,121.10       $ 695.94         191,492.40
  

17

     Oct-17       $ 1,817.04       $ 1,117.04       $ 700.00         190,792.40
  

18

     Nov-17       $ 1,817.04       $ 1,112.96       $ 704.08         190,088.32
  

19

     Dec-17       $ 1,817.04       $ 1,108.85       $ 708.19         189,380.13
  

20

     Jan-18       $ 1,817.04       $ 1,104.72       $ 712.32         188,667.81
  

21

     Feb-18       $ 1,817.04       $ 1,100.56       $ 716.48         187,951.33
  

22

     Mar-18       $ 1,817.04       $ 1,096.38       $ 720.66         187,230.67
  

23

     Apr-18       $ 1,817.04       $ 1,092.18       $ 724.86         186,505.81
  

24

     May-18       $ 1,817.04       $ 1,087.95       $ 729.09         185,776.72
  

25

     Jun-18       $ 1,817.04       $ 1,083.70       $ 733.34         185,043.38
  